Citation Nr: 1228470	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-10 706 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder including asbestosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

 The Veteran testified before the Board sitting at the RO in November 2010.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served as a boiler technician aboard a U.S. Navy cruiser.  He contends that he experiences a respiratory disorder caused by exposure to asbestos insulation in service. 

In the November 2010 Board hearing, the Veteran and his spouse testified that the Veteran received inpatient treatment for 18 days for pneumonia at Princeton Community Hospital in June or July of 2008.  The Veteran reported that during this private treatment, the physicians conducted a bronchoscopy.  The only records of treatment from Princeton Community Hospital appear to be a May 2007 CT scan and an August 2007 X-ray and there was some discussion at the hearing that the described hospital treatment may have occurred in 2007.  Moreover, the Veteran reported that he continued to receive further treatment from his private attending treating physician, Dr. V.P. The only record of treatment this physician is an October 2007 pulmonary function test report. 

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. 
§ 5103A (b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2011).  

In April 2011, the Board remanded the appeal and requested that the RO provide assistance to the Veteran in obtaining the private treatment records identified at the hearing.  Later the same month, the Appeals Management Center (AMC) sent correspondence to the Veteran requesting authorization to obtain the private records and encouraged the Veteran to respond within 30 days but in any event within one year. 

In May 2011 within that period of time, the AMC received two authorization forms from the Veteran for the private records in May 2011.  There is no indication in the claims file or electronic records that the AMC took action to obtain the authorized records.  In a May 2012 supplemental statement of the case, the AMC incorrectly noted that the Veteran did not respond to the request for evidence.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   Furthermore, to fulfill VA's duty to assist, requests to the private physician and hospital identified by the Veteran is necessary prior to adjudication of the claim.  38 U.S.C.A. § 5103A(b) (West 2002)

Accordingly, the case is REMANDED for the following action:

1.   Request from the Veteran current authorizations to obtain all records of private medical care for respiratory symptoms and disorders including for treatment at Princeton Community Hospital and treatment with Dr. V.P., beginning in 2007 as previously authorized and from any other providers of care for a respiratory disorder identified by the Veteran including any treatment at VA clinics.  If authorized, request the identified records and associate the records received with the claims file.  

2.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for a respiratory disorder including asbestosis.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


